DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
	This application is a DIV of 16/075,503 filed 08/03/2018 (ABN), which is a 371 of PCT/EP2017/052559 filed 02/06/2017. 
	This application also claim foreign benefit of EUROPEAN PATENT OFFICE (EPO) 16154480.4 filed 02/05/2016. 
	The claims of the instant application are afforded the effective filing date of 02/05/2016.

Information Disclosure Statement
	The information disclosure statements (IDS) submitted on 04/09/2020 and 10/07/2020 have been considered by the examiner and initialed copies of the IDS are included with the mailing of this office action.

Status of the Claims
	This action is in response to preliminary papers filed 04/09/2020 in which claims 1-22 were canceled; and claims 23-42 were newly added. All the amendments have been thoroughly reviewed and entered.


Claim Objections
Claims 28, 31 and 35 are objected to because of the following informalities:  it is noted that claims 28, 31 and 35 recite improper Markush language. When materials recited in a claim are so related as to constitute a proper Markush groups, they may be recited in the conventional manner, or alternatively. For example, if “wherein R is a material selected from the group consisting of A, B, C and D” is a proper limitation, then “wherein R is A, B, C or D” shall also be considered proper.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites the limitation "the solution" in line 6.  There is insufficient antecedent basis for this limitation in the claim. This limitation is indefinite because it is 
Claims 24-42 are also rejected as they depend directly or indirectly from indefinite claim 23.
As a result, claims 23-42 do not clearly set forth the metes and bounds of patent protection desired.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 23-25, 27-28 and 30-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tortora et al (Biomacromolecules (2014), 15, 1634-1643; cited in IDS 04/09/2020) in view of Asrar et al (25 September 2008; US 2008/0234129 A1).
Regarding claim 23, Tortora teaches preparation of encapsulation of hydrophobic drug in lignin nanoparticle (nanocapsules) (Abstract; page 1634, Introduction; pages 1635-1636; page 1637, right column and Table 1; page 1638-1639; and page 1642, under Conclusion). Tortora teaches the preparation comprises combining a modified lignin solution (lignin modified with PEGDGE solution containing water), hydrophobic drug, chloroform and olive oil to form a suspension (pre-emulsion) (page 1635). The suspension is then emulsified with high-intensity ultrasound technology to form an emulsion and subsequently cross-link by ultrasonic treatment to form lignin nanocapsules containing hydrophobic drug encapsulated therein. (page 1635). Tortora teaches the modified lignin is chemically modified at the OH groups of the lignin with PEGDGE (pages 1635-1636).
However, Tortora does not expressly teach the inclusion of a surfactant to form a pre-emulsion of claim 23.
Regarding the surfactant to form a pre-emulsion of claim 23, Asrar teaches a method of producing lignin-based matrix microparticles for the controlled release of 
It would have been obvious to one of ordinary skill in the art to include an aqueous solution of emulsifier (surfactant) when forming suspension (pre-emulsion) of Tortora, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Asrar provided the guidance to do by teaching that that when forming lignin particles such as those of Tortora, surfactant (emulsifier) are advantageously included in the process of producing the lignin particles, as the addition of surfactant allow easier forming of a stable emulsion (Asrar: [0037]-[0038]). Thus, an ordinary artisan provided the guidance from Asrar would looked to including a surfactant when forming suspension (pre-emulsion) of Tortora with a reasonable expectation of forming a resultant emulsion that is stable upon ultrasonic treatment, and achieve Applicant’s claimed invention reasonable expectation of success.
Regarding claims 24 and 25, Tortora and Asrar teach that after emulsification, the organic solvent is evaporated, and the lignin particles were separated from the aqueous phase (Tortora: page 1635, under Experimental Methods; Asrar: Abstract; [0022], [0037] and [0068]).

Regarding claim 30, Tortora showed at least 50% of the hydroxyl groups present in the lignin before modification are modified (page 1636, Scheme 1).
Regarding claim 31, Tortora teaches the organic solvent is chloroform (page 1635, right column). Asrar teaches the organic solvent is selected from hydrocarbon solvents, halogenated hydrocarbons and alcohols ([0050]-[0052]).
Regarding claim 32, Asrar teaches and provide the guidance for using pesticide as the hydrophobic active ([0054]-[0063]).
Regarding claim 33, Tortora teaches the organic solvent also include olive oil (page 1635, right column), an osmotic pressure agent.
Regarding claim 34, Tortora teaches the suspension (pre-emulsion) was emulsified via ultrasonication (page 1635, under Experimental Methods), thereby the emulsion formed is a miniemulsion.
Regarding claim 35, Asrar teaches the emulsifier (surfactant) is selected from anionic emulsifiers, cationic emulsifiers and nonionic emulsifier ([0038]-[0046]).
Regarding claim 36, Tortora teaches the suspension (pre-emulsion) was emulsified via ultrasonication (page 1635, under Experimental Methods).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of .

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tortora et al (Biomacromolecules (2014), 15, 1634-1643; cited in IDS 04/09/2020) in view of Asrar et al (25 September 2008; US 2008/0234129 A1), as applied to claims 23-25 above, and further in view of Winowiski et al (30 April 2009; US 2009/0110707 A1).
The process of claim 23 is discussed above, said discussion being incorporated herein in its entirety.
However, Tortora and Asrar do not teach the step (vii) removing remaining water and organic solvent to achieve a powder of lignin nanoparticles comprising the hydrophobic active agent of claim 26.
Regarding claim 26, Winowiski teaches emulsion containing modified lignin aqueous solution, hydrophobic liquid (pesticide active), and organic solvent, wherein the emulsion is freeze dried to form a powder, wherein the powder has good storage properties (Abstract; [0006], [0009], [0012], [0014]).
It would have been obvious to one of ordinary skill in the art to freeze dry the obtained lignin nanocapsules of Tortora and Asrar to form powder, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Winowiski provided the guidance to do so by teaching that lignin particles can be freeze dried to form a powder so as these solid lignin particles can have good storage properties. Thus, an ordinary artisan provided the guidance from Winowiski 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the in art the before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tortora et al (Biomacromolecules (2014), 15, 1634-1643; cited in IDS 04/09/2020) in view of Asrar et al (25 September 2008; US 2008/0234129 A1), as applied to claims 23, 27 and 28 above, and further in view of Blank et al (19 January 2012; US 2012/0012035 A1) and Moss et al (12 November 1992; WO 92/19102; cited in IDS 04/09/2020).
The processes of claims 23, 27 and 28 are discussed above, said discussion being incorporated herein in its entirety.
However, Tortora and Asrar do not teach the functional groups are (meth)acrylate groups of claim 29.
Regarding claim 29, Blank teaches a method of producing chemically modified lignin, wherein the lignin is chemically reacted with methacrylate group (Abstract; [0048]-[0073]) to obtain a methacrylated lignin, and such chemically modified lignin has improved mechanical properties ([0084]).

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the in art the before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Claims 37-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Tortora et al (Biomacromolecules (2014), 15, 1634-1643) in view of Asrar et al (25 September 2008; US 2008/0234129 A1), as applied to claim 23 above, and further in view of Moss et al (12 November 1992; WO 92/19102; cited in IDS 04/09/2020), Blank et al (19 January 2012; US 2012/0012035 A1) and Washburn et al (24 December 2015; US 2015/0368546 A1; cited in IDS 04/09/2020).
The process of claim 23 is discussed above, said discussion being incorporated herein in its entirety.
However, Tortora and Asrar do not teach the modifications and crosslinking of claims 37-41.
Regarding claim 37-41, Moss teaches lignin microcapsules comprising crosslinked lignin and an active agent such as a pesticide, wherein the lignin serves as the capsulate material in which encapsulate the active agent therein (abstract; pages 5-7; pages 10-19). Moss teaches the lignin used is modified lignin such as crosslinking lignin obtained by crosslinking the lignin using reagents such as epichlorohydrin, formaldehyde, ammonia formaldehyde and hexamethylenetetramine (page 11). Blank teaches a method of producing chemically modified lignin, wherein the lignin is chemically reacted with methacrylate group to obtain a methacrylated lignin, and such chemically modified lignin has improved mechanical properties (Abstract; [0048]-[0073] and [0084]). Blank teaches the lignin can also be modified with methacrylate groups such as methacrylic anhydride, epoxy groups, aldehyde or keto groups ([0048]-[0073]). Washburn teaches modified lignin, whereby the lignin is chemically modified to have terminal double bonds, modified with methacrylate groups such as methacrylic anhydride, modified with epoxy groups, modified with aldehyde keto groups ([0019]-[0061], [0067] and [0082]-[0106]), and such modified lignin have superior mechanical strength ([0067]).

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of .

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  none of the prior art suggests modifying lignin with silane groups and the crosslinking step was achieved by conducting hydrosilylation of claim 42.
Claim 42 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 42 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
	Claims 23-42 are rejected.
Claim 42 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 42 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOAN T PHAN/Primary Examiner, Art Unit 1613